IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-90,285-02


                      EX PARTE MARTIN GUTIERREZ JR., Applicant


              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
          CAUSE NO. W15-12273-J(A) IN CRIMINAL DISTRICT COURT NO. 3
                           FROM DALLAS COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder as a

habitual felon and sentenced to sixty years’ imprisonment and a $10,000 fine.

        Applicant contends, inter alia, that the $10,000 fine is not authorized as punishment under

the habitual-felon statute. See TEX . PENAL CODE 12.42(d). He is correct. The trial court, with the

State’s agreement, “recommends that the judgment in cause number F15-12273-J be reformed to

delete the $10,000 fine.” The recommendation is supported by the habeas record and applicable law.

See TEX . CODE CRIM . PROC . art. 37.10(b).
                                                                                                  2

       We hold that the $10,000 fine imposed in cause no. F15-12273-J, The State of Texas v.

Martin Gutierrez Jr., from Criminal District Court No. 3 of Dallas County is vacated. The sixty-year

sentence remains unchanged. A review of Applicant’s remaining claims shows that they lack merit.

These claims are denied.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Delivered:     January 13, 2021
Do not publish